Citation Nr: 1243430	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for residuals of a total left knee replacement from June 1, 2010.  

2.  Entitlement to an initial evaluation in excess of 50 percent for mood disorder, claimed as posttraumatic stress disorder (PTSD).  

(The Veteran also had a temporary 100 percent rating for his service-connected mood disorder from August 31, 2010 to October 31, 2010, under the provisions of 38 C.F.R. § 4.29 to compensate him for hospitalizations over 21 days.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1986.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2009 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In relevant part, the August 2009 rating decision granted the Veteran's claim for total left knee replacement and assigned a temporary total evaluation effective April 13, 2009, for the one year period following the implantation of a prosthetic knee joint pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055; and thereafter, assigned a 30 percent disability evaluation, June 1, 2010.  The December 2009 rating decision additionally granted service connection for mood disorder and assigned a 50 percent disability evaluation, effective January 8, 2009.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times since the effective date of the award to compensate him for times when the disabilities may have been more severe than at others).  

In a July 2010 Decision Review Officer (DRO) decision, the RO increased the disability evaluation for the Veteran's service-connected total left knee replacement to 60 percent disabling, effective June 1, 2010.  The Veteran has since continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that it is presumed he is seeking the maximum available rating, unless he expressly indicates otherwise).  The claim is now limited to whether the Veteran's left knee disorder should be evaluated as higher than 60 percent since June 1, 2010.  

A November 2010 rating decision granted the Veteran a temporary 100 percent disability rating for his service-connected mood disorder, effective from August 31, 2010 to October 31, 2010, pursuant to 38 C.F.R. § 4.29 for hospitalization over 21 days for this disability.  The 50 percent disability evaluation was assigned from November 1, 2010.  

The Veteran requested a hearing before the Board to provide testimony in support of his claims, and a hearing at the Board's offices in Washington, DC ((i.e., a Central Office (CO) hearing)) initially was scheduled for July 2012.  It was postponed, however, and rescheduled for September 2012, but even then he failed to report.  He has not provided any explanation or good cause for his absence or again requested to reschedule his hearing, so the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2012).  

Additional evidence was forwarded to the Board after certification of this appeal, and the Veteran waived his right to have the RO initially consider it in a May 2012 statement by the Veteran's representative  See 38 C.F.R. § 20.1304 (2012).  

The issue of entitlement to an initial evaluation in excess of 50 percent for mood disorder, claimed as posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since June 1, 2010, the Veteran's service-connected residuals of a total left knee replacement have been manifested by pain, stiffness, weakness, and limitation of motion; however, it does not represent an exceptional disability picture.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for residuals of a total left knee replacement since June 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.68, 4.71a, Diagnostic Code 5055 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 



The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2009, prior to initially adjudicating the claim in August 2009. The letter informed him of the evidence required to substantiate the claim. The RO's August 2009 decision has since granted service connection for his left knee total replacement.  Under the law, because the original claim has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been substantiated and proven. Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran was sent this required SOC in July 2010, discussing the downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for VA compensation examination in February 2012 to assess the etiology and severity of his service-connected left knee total replacement, which, as mentioned, is now the determinative downstream issue.  Only if the record is inadequate or the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  VA has provided all assistance required by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.  

The Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that he is entitled to a rating in excess of 60 percent for the service-connected residuals of a total left knee replacement due to the severity and frequency of his symptomatology. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126.  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's residuals of a total left knee replacement have been evaluated as 60 percent disabling since June 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which evaluates impairment from knee replacement (prosthesis).  A 100 percent rating is assigned for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  A 30 percent rating is the minimum rating after knee replacement.  Id.  Diagnostic Code 5055 does not specifically provide a 50 percent rating, but it states that intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to Diagnostic Code 5256 (ankylosis), Diagnostic Code 5261 (limitation of extension), or Diagnostic Code 5262 (impairment of tibia and fibula).  Id.  

The Veteran had a total knee replacement performed in April 2009.  Pursuant to 38 C.F.R. § 4.30, the RO assigned a 100 percent rating for post-surgery convalescence, effective April 2009.  As Diagnostic Code 5055 provides for a 100 percent rating for one year following implantation of prosthesis, and since the Veteran was already in receipt of a 100 percent rating for convalescence, the RO subsequently assigned the next highest rating available under Diagnostic Code 5055 of 60 percent, effective from June 1, 2010.  

The Board has considered other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  The 60 percent evaluation assigned for left knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2012).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2012).  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion.  At a February 2012 VA examination, physical examination testing revealed no evidence of recurrent patellar subluxation or dislocation, and both anterior (Lachman's test) and posterior (Posterior Drawer test) instability of the left knee was normal.  Thus, an increased evaluation under this diagnostic code is not warranted.  

A schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  In layman's terms, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Accordingly, a schedular rating in excess of 60 percent for the Veteran's service-connected left knee is not warranted.  

Since the Veteran is currently evaluated with the highest rating possible under Diagnostic Code 5055 following the one year period after surgery, the Veteran can only be awarded a rating in excess of 60 percent on an extraschedular basis.  

As noted, the Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Only if the criteria do not reasonably describe the claimant's disability level and symptomatology must a determination then be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id.  

Consideration of an extraschedular rating is not warranted because the current evidence of record does not show that the Veteran's left knee disability has resulted in frequent periods of hospitalization or in marked interference with employment.  See 38 C.F.R. § 3.321 (2012).  Although the Veteran's post-service treatment records dated since June 2010 document complaints of left knee pain, the evidence does not show hospitalization for his left knee.  Specifically, in February 2012, the Veteran was afforded a VA examination for his service-connected left knee disability.  He reported increasing pain and stiffness in the left knee, but denied flare-ups.  Range of motion testing of the left knee revealed flexion to 100 degrees and extension to 5 degrees.  The examiner noted that the Veteran has functional loss of the left knee and lower leg, which is demonstrated by less movement than normal.  He also has tenderness or pain to palpation for the joint line and/or soft tissues of the left knee.  The Veteran demonstrated normal strength for left knee flexion and extension, as well as normal joint stability of the left knee.  Lachman's testing was normal and there was no evidence or history of recurrent patellar subluxation, dislocation, or shin splints.  The VA examiner diagnosed the Veteran with left knee degenerative joint disease, status post replacement.  The VA examiner indicated that besides the April 2009 total left knee joint replacement, the Veteran has not had arthroscopic or other knee surgery since that time.  There is no mention of any hospitalization since the April 2009 surgery or incapacitation due to the service-connected left knee disability, and the Veteran denied interval surgery, injection, or other treatment involving the left knee.  Thus, frequent periods of hospitalization have not been shown.  

The Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which includes the service-connected left knee disability.  Thus, marked interference with employment is shown.  However, interference with the Veteran's employment is accounted for in the assigned 60 percent rating, in addition to the award of a TDIU.  

As previously mentioned, the Veteran's reported symptoms at the February 2012 VA examination, which included increasing pain and stiffness.  The VA examiner indicated that after the April 2009 total left knee replacement, the Veteran has displayed intermediate degrees of residual weakness, pain, or limitation of motion.  The Board does not find anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  Accordingly, and based on this evidence, the totality of the evidence of record has not shown that the Veteran's left knee symptoms warrant referral for an extraschedular evaluation for his total left knee replacement.  

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the maximum schedular disability evaluation of 60 percent following the first-year after implantation of the knee prosthesis has been granted for residuals of a left total knee replacement, DeLuca considerations are inapplicable to this issue.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  

The preponderance of the evidence is against the claim for an initial evaluation in excess of 60 percent for residuals of a total left knee replacement from June 1, 2010. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 60 percent for residuals of a total left knee replacement from June 1, 2010, denied.  


REMAND

A relevant VA examination report is not in the claims file or electronic ("Virtual VA") file.  Specifically, according to a statement of the case (SOC) dated July 2010, the Veteran underwent a VA examination for his service-connected mood disorder in May 2010.  Additionally, a Compensation and Pension Exam Inquiry report dated March 2010 shows that an examination for the Veteran's service-connected mood disorder was requested by the RO.  However, the May 2010 VA examination report has not been associated with the claims file or the Veteran's Virtual VA file.  The May 2010 VA examination report is relevant to the issue for an increased rating for the service-connected mood disorder, and an attempt to obtain this examination report must be made.  

Accordingly, the case is REMANDED for the following additional development and consideration:

1.  Associate with the claims file the May 2010 VA examination report for the Veteran's service-connected mood disorder.  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination to determine the current severity of the Veteran's service-connected mood disorder.  

2.  Once such development is completed, readjudicate the claim for an initial evaluation in excess of 50 percent for mood disorder, claimed as posttraumatic stress disorder (PTSD).  If the benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


